USDC IN/ND case 3:19-cv-00861-DRL-MGG document 15 filed 02/03/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEVIN L. MARTIN,

                      Petitioner,

        v.                                         CAUSE NO. 3:19-CV-861 DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

       Kevin L. Martin, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (WVS-19-4-10) at the Wabash Valley Correctional

Facility in which a disciplinary hearing officer (DHO) found him guilty of attempted

battery in violation of Indiana Department of Correction Offense 212. Following a

disciplinary hearing, he was sanctioned with a loss of ninety days earned credit time.

       Mr. Martin argues that he is entitled to habeas relief because the video recording

did not show that the cuff port hit a correctional officer.

        [T]he findings of a prison disciplinary board [need only] have the support
        of some evidence in the record. This is a lenient standard, requiring no
        more than a modicum of evidence. Even meager proof will suffice, so long
        as the record is not so devoid of evidence that the findings of the
        disciplinary board were without support or otherwise arbitrary. Although
        some evidence is not much, it still must point to the accused’s guilt. It is
        not our province to assess the comparative weight of the evidence
        underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).
USDC IN/ND case 3:19-cv-00861-DRL-MGG document 15 filed 02/03/21 page 2 of 6


       The administrative record includes a conduct report in which a correctional officer

represented that he saw Mr. Martin reach for a cup as if he intended to throw its contents

on correctional staff and that the correctional officer reacted by holding the cuff port shut

from the outside of the cell and locking it. ECF 5-1. Mr. Martin put the cup down and

kicked the cuff port from the inside of the cell, which caused the correctional officer a

minor wrist injury. It also contains a video recording and a statement from a caseworker

that are each consistent with this report. ECF 5-6, ECF 5-9, ECF 8. The conduct report,

video recording, and witness statement constitute some evidence that Mr. Martin

committed attempted battery. Therefore, the argument that the hearing officer lacked

sufficient evidence for a finding of guilt is not a basis for habeas relief.

       Mr. Martin argues that he is entitled to habeas relief because the hearing officer

denied his request for the medical records of the injured correctional officer, the video

recording, and photographs. “[T]he inmate facing disciplinary proceedings should be

allowed to call witnesses and present documentary evidence.” Wolff v. McDonnell, 418

U.S. 539, 566 (1974). However, “[p]rison officials must have the necessary discretion to

keep the hearing within reasonable limits and to refuse to call witnesses that may create

a risk of reprisal or undermine authority, as well as to limit access to other inmates to

collect statements or to compile other documentary evidence.” Id. “[P]rison disciplinary

officials need not permit the presentation of irrelevant or repetitive evidence in order to

afford prisoners due process in disciplinary proceedings.” Scruggs v. Jordan, 485 F.3d 934,

939–40 (7th Cir. 2007). The administrative record contained the video recording of the

incident and a photograph of the injury. ECF 5-2, ECF 8. Further, the screening report


                                               2
USDC IN/ND case 3:19-cv-00861-DRL-MGG document 15 filed 02/03/21 page 3 of 6


indicates that the request for medical records was denied because the correctional officer

did not receive medical treatment for the minor injury. ECF 5-3. Consequently, the claim

that his request for evidence were denied is not a basis for habeas relief.

          Mr. Martin argues that he is entitled to habeas relief because he was not allowed

to personally review the video recording, which would have shown that the cuff port did

not hit the correctional officer. “[A]n inmate is entitled to disclosure of material,

exculpatory evidence in prison disciplinary hearings unless such disclosure would

unduly threaten institutional concerns.” Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003).

To start, correctional staff declined to allow Mr. Martin to view the recording based on

the concern that it would jeopardize the safety and security of the facility. Further, they

disclosed the existence and the contents of the video recording via written summary. ECF

5-6. Additionally, the court has reviewed the video recording and finds that it is

consistent with the written summary and is not exculpatory. The recording shows that

Mr. Martin kicked the cuff port from the inside of the cell as the correctional officer was

positioned just outside the cell but contains nothing to undermine the evidence that the

cuff port made physical contact with the correctional officer. Therefore, the claim that the

hearing officer did not disclose material, exculpatory evidence is not a basis for habeas

relief.

          Mr. Martin argues that he is entitled to habeas relief because he did not receive

sufficient notice—that he was charged with battery at screening but found guilty of

attempted battery at the hearing. To satisfy procedural due process, “written notice of the

charges must be given to the disciplinary-action defendant in order to inform him of the


                                              3
USDC IN/ND case 3:19-cv-00861-DRL-MGG document 15 filed 02/03/21 page 4 of 6


charges and to enable him to marshal the facts and prepare a defense.” Wolff v. McDonnell,

418 U.S. 539, 564 (1974). This notice must be given no less than twenty-four hours before

the hearing. Id.

       This circuit addressed a similar argument in Northern v. Hanks, 326 F.3d 909 (7th

Cir. 2003). An inmate was charged with bribery for smuggling tobacco with the assistance

of correctional staff but was found guilty of attempted trafficking based on the same

factual basis. Id. at 909-10. The appellate court held that this finding of guilt did not violate

the inmate’s procedural rights because he received notice of the facts underlying the

bribery charge, and these facts were sufficient to apprise the inmate that he could also be

subject to discipline for the offense of attempted trafficking. Id. at 910-11.

       Similarly here, the administrative record includes a copy of the conduct report,

which articulates the factual basis for the battery charge and indicates that Mr. Martin

received a copy of the conduct report two weeks before the hearing. ECF 5-1, ECF 5-3.

According to departmental regulations, the definition of battery wholly subsumes the

definition of attempted battery, and the facts set forth in the conduct report also support

a charge of attempted battery. ECF 5-14. Because Mr. Martin received adequate notice of

the facts underlying the attempted battery finding, the argument that he did not receive

sufficient notice is not a basis for habeas relief.

       Mr. Martin argues that he did not have an impartial decisionmaker because the

correctional officer who issued the conduct report also escorted him to the hearing and

may have influenced the hearing officer’s decision after Mr. Martin left the hearing room.

In the prison disciplinary context, adjudicators are “entitled to a presumption of honesty


                                                4
USDC IN/ND case 3:19-cv-00861-DRL-MGG document 15 filed 02/03/21 page 5 of 6


and integrity,” and “the constitutional standard for improper bias is high.” Piggie v.

Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as a

decisionmaker in the case. Id. Mr. Martin has no personal knowledge and has submitted

no evidence to suggest that the correctional officer improperly influenced the hearing

officer’s decision. Instead, he merely speculates that an attempt to influence the hearing

officer’s decision may have taken place. As a result, the claim of improper bias is not a

basis for habeas relief.

       Mr. Martin argues that he is entitled to habeas relief because the correctional

officer issued the conduct report in retaliation for filing grievances and lawsuits.

“Prisoners are entitled to be free from arbitrary actions of prison officials. The protections

against this arbitrary action, however, are the procedural due process requirements as set

forth in Wolff v. McDonnell, 418 U.S. 539 (1974).” Hanrahan v. Lane, 747 F.2d 1137, 1140 (7th

Cir. 1984) “[R]etaliatory motive in the filing of a disciplinary charge is not a ground for

relief if the subsequent disciplinary proceedings are held in accordance with due

process.” Lee v. Berge, 14 F. App’x 690, 693 (7th Cir. 2001). Therefore, the claim of

retaliation is not a basis for habeas relief.

       Because Mr. Martin has not demonstrated that he is entitled to habeas relief, the

habeas petition is denied. If Mr. Martin wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in




                                                5
USDC IN/ND case 3:19-cv-00861-DRL-MGG document 15 filed 02/03/21 page 6 of 6


forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Kevin L. Martin leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       February 3, 2021                          s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             6
